Filed 9/7/22 P. v. George CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D080044

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD275691)

 MARVIN JAMES GEORGE,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Timothy R. Walsh, Judge. Affirmed.
         Marvin J. George, in pro. per; and John L. Staley, under appointment
by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2018, Marvin James George pleaded guilty to two counts of driving
under the influence of alcohol causing injury (Veh. Code, § 23153, subds. (a)
and (b)) and one count of unlawful driving (Veh. Code, § 20001, subd. (a)).
George admitted a serious bodily injury enhancement (Pen. Code,1 § 12022.7,
subd. (a)), a prison prior (§ 667.5, subd. (b)), a serious felony prior (§ 667,
subd. (a)(1)) and two prior strike convictions (§ 667, subds.(b)-(i)).
      George was sentenced to an indeterminate term of 25 years to life plus
a determinate term of 14 years in prison.
      In 2019, the case was remanded to the trial court to permit the court to
consider whether to dismiss the serious felony prior. On remand, the court
declined to strike the prior.
      George appealed and this court ordered the prison prior enhancement
stricken and otherwise affirmed the judgment. (People v. George (Jan. 13,
2020, D076506) [nonpub. opn.].)
      George filed several habeas petitions, all of which were denied. He
thereafter filed a petition to recall and resentence his three strikes sentence
under section 1170.126. The trial court denied the petition, finding George’s
third strike was a violent offense and he was thus ineligible for resentencing.
      George filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has been unable to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered George the opportunity to




1     All further statutory references are to the Penal Code unless otherwise
specified.

                                         2
file his own brief on appeal. George has responded with a supplemental brief
which we will discuss below.

                                DISCUSSION2
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified an issue that was considered in evaluating the potential merits
of this appeal: Whether the trial court erred in denying George’s petition for
resentencing.
      In his supplemental brief, George raises a number of “issues,” most of
which are outside this record or relate to his trial. He contends the great
bodily injury enhancement is invalid, his current strike is not violent and
that his trial counsel was ineffective. We have considered his list of possible
issues and find none raises an arguable issue for reversal on appeal.
      We have reviewed the entire record as required by Wende and Anders.
we have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented George on this appeal.




2     It is not necessary to review the facts of the offense in order to resolve
this appeal. We will omit the traditional statement of facts.
                                        3
                                DISPOSITION
      The order denying George’s petition for resentencing under
section 1170.126 is affirmed.



                                                              HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




HALLER, J.




                                     4